DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 9, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 6 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims would be allowable over the prior art of record, as the prior art is silent to the rechargeable battery according to claim 1 (or claim 10, respectively), wherein the electrolyte solution contains 8% by mass or more and 50% by mass or less of water. 
The prior art, such as Iwamoto U.S. Patent 6,824,920, teaches a rechargeable battery (lithium secondary battery; col. 1, lines 10-15), comprising a positive electrode (col. 7, lines 58-60), a negative electrode (col. 5, lines 47-50), and an electrolyte solution (col. 10, lines 50-51), wherein: the electrolyte solution contains water (water is contained in the electrolyte; col. 6, lines 25-30). and one or more lithium salts such as lithium fluorophosphate (lithium fluorophosphate; col. 10, lines 1-5).  Therefore, the instant claims would be allowable over the prior art of record. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto U.S. Patent 6,824,920.
With respect to claim 1, Iwamoto teaches a rechargeable battery (lithium secondary battery; col. 1, lines 10-15), comprising a positive electrode (col. 7, lines 58-60), a negative electrode (col. 5, lines 47-50), and an electrolyte solution (col. 10, lines 50-51), wherein: the electrolyte solution contains water (water is contained in the electrolyte; col. 6, lines 25-30). and one or more lithium salts such as lithium fluorophosphate (lithium fluorophosphate; col. 10, lines 1-5). With respect to claim 10, Iwamoto teaches electrolyte solution comprising water and one or more lithium salts, wherein the lithium salts include lithium fluorophosphate (water is contained in the electrolyte; col. 6, lines 25-30; lithium fluorophosphate; col. 10, lines 1-5). 
Therefore, Iwamoto anticipated the instant claims.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto U.S. Patent 6,824,920.
Iwamoto teaches a rechargeable battery and electrolyte solution as described in the rejection recited hereinabove, including lithium fluorophosphate.  See col. 10, lines 1-5.  
Iwamoto does not expressly disclose that the electrolyte solution contains 0.1% by mass or more and 5.0% by mass or less of the lithium fluorophosphate (claim 5); the electrolyte solution contains 4 mol or less of water relative to 1 mol of the lithium salts (claim 7); wherein 0.1% by mass or more and 5.0% by mass or less of the lithium fluorophosphate is contained in the electrolyte solution (claim 13); wherein 4 mol or less of water relative to 1 mol of the lithium salts is contained in the electrolyte solution (claim 15).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ lithium fluorophosphate in 0.1% by mass or more and 5.0% by mass or less (claims 5 & 13); as the lithium salt concentration in Iwamoto, because the reference teaches lithium fluorophosphate  (col. 10, lines 1-5) in an amount of 0.2 – 2mol/l (col. 10 lines 45-50), in the electrolyte to modify the ion conductivity of the electrolyte.  Therefore, the claimed concentration would be obvious as “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to 4 mol or less of water relative to 1 mol of the lithium salts being contained in the electrolyte solution (claims 7 & 15), it would have been obvious in the electrolyte of Iwamoto to optimize the ion conductivity of the electrolyte.  Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).






	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto U.S. Patent 6,824,920 in view of Yamamoto U.S. Pub. 2016/0118649.
Iwamoto teaches a rechargeable battery and electrolyte solution as described in the rejection recited hereinabove, including lithium fluorophosphate.  See col. 10, lines 1-5.  
	However, Iwamoto does not expressly disclose that the lithium fluorophosphate Li PFyOz (1<x<3, 0<y<2, 2<z<4) (claims 2 & 11); the lithium fluorophosphate includes at least either one of LiPF2O2 and Li2PFO3 (claims 3 & 12).
	Yamamoto teaches that it is well known in the art to employ an electrolyte comprising lithium fluorophosphate as LiPF2O2 (LiPO2F2, where y and z =2; [0276]; claims 2-3 & 11-12).
Iwamoto and Yamamoto are analogous art from the same field of endeavor, namely fabricating secondary batteries with electrolytes comprising lithium fluorophosphate salts. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the LiPF2O2 of Yamamoto, as the lithium fluorophosphate compound of Iwamoto, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto U.S. Patent 6,824,920 in view of Park et al. U.S. Pub. 2017/0187070.
Iwamoto teaches a rechargeable battery and electrolyte solution as described in the rejection recited hereinabove, including lithium fluorophosphate.  See col. 10, lines 1-5.  
	Iwamoto does not expressly disclose the lithium salts further include a salt formed from a lithium ion and an imide anion (claim 4).  
	Park teaches that it is well known in the art to employ the lithium salts further include a salt formed from a lithium ion and an imide anion in secondary batteries (lithium salt and fluorosulfonyl imide anion; claim 4). See the Abstract and paragraph [0007]. 
Iwamoto and Park are analogous art from the same field of endeavor, namely fabricating secondary batteries with lithium salt containing electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the lithium salt and fluorosulfonyl imide anion of Park, as an electrolyte salt in Iwamoto, in order to increase ion conductivity in the electrolyte. Furthermore. the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto U.S. Patent 6,824,920 in view of Tan U.S. Pub. 2012/0140378
Iwamoto teaches a rechargeable battery and electrolyte solution as described in the rejection recited hereinabove, including lithium fluorophosphate.  See col. 10, lines 1-5.  
	Iwamoto des not teach that the electrolyte also contains the electrolyte solution further contains Li3PO4 (claim 8). 
	Tan teaches that it is well known in the art to employ Li3PO4 as lithium salts in electrolytes, in secondary batteries. See the Abstract and paragraph [0041]. 
	Iwamoto and Tan are analogous art from the same field of endeavor, namely fabricating secondary batteries with lithium salt containing electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Li3PO4 of Tan, as an additional lithium salt in the electrolyte of Iwamoto, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto U.S. Patent 6,824,920 in view of Okada U.S. Pub. 2017/0275310.
Iwamoto teaches a rechargeable battery and electrolyte solution as described in the rejection recited hereinabove, including lithium fluorophosphate.  See col. 10, lines 1-5.  
	Iwamoto does not expressly disclose that the electrolyte solution further contains a carboxylic anhydride (claim 9). 
	Okada teaches that it is well known in the art to employ carboxylic anhydride [0222] in the electrolytes in lithium salt secondary batteries [0118] to improve capacity rejection and cycle characteristics after high-temperature storage ([0222]; claim 9). 
Iwamoto and Okada are analogous art from the same field of endeavor, namely fabricating secondary batteries with lithium salt containing electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ carboxylic anhydride of Okada, in order to improve capacity rejection and cycle characteristics after high-temperature storage. Furthermore. the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722